﻿I wish to add my voice to those of the preceding speakers, and on behalf of my country congratulate Mr. Samir Shihabi on his outstanding election to the presidency of the General Assembly at its forty sixth session. His talent, experience and tact are guarantees of the success of our work.
We extend our deepest appreciation and gratitude to his predecessor, Mr. Guido de Marco, who so effectively guided the work of the forty-fifth session.
Seven new countries have just joined the great United Nations family - the Republic of Korea, the Democratic People's Republic of Korea, the Republic of the Marshall Islands, the federated States of Micronesia and the Republics of Estonia, Latvia and Lithuania. On behalf of the Republic of Guinea-Bissau and its President, Joao Bernardo Vieira, and Government, I would like to convey to these new Members and friends our best wishes for success In the United Nations. I assure them of Guinea-Bissau's full cooperation and support.
We also wish to thank the Secretary-General, Mr. Javier Perez de Cuellar, for the tireless manner in which he has guided and inspired our Organisation. He has introduced a new spirit and new dynamics into the United Nations system.
The forty-sixth session of the General Assembly is being held at a time of both uneasiness and hope - while a new international order is being discussed, poverty and destitution persist, in contrast with wealth and abundance. This unfavourable situation to the countries of the third world is characterized by acute structural imbalances.
On the one hand the economies of the countries of the North are steadily forging ahead and, on the other, the overwhelming majority of those of the countries of the South are collapsing. The reverse financial and monetary flow and the inequitable distribution of wealth are gradually relegating the poor countries to the sidelines. Indeed, international economic relations continue to be based on injustice and Inequality.
The weakest, countries, especially the least, developed among them, are faced with many challenges and are bearing increasingly heavy burdens. In our opinion, there is an urgent need for international economic cooperation to be based on the growing interdependence of our economies.
The constant decline in commodity prices, the excessive foreign debt burden of the developing countries, reduced aid and the financial flow towards the developed countries, and the deterioration of the environment - all are challenges to the global economy.
The signing by the Heads of State or Government at Abuja of the Treaty setting up the African Economic Community is indeed timely.
We in Guinea-Bissau believe that immediate steps should be taken towards a real integration of transport and communications, with a view, in particular, to the marketing and distribution of our products. For this purpose, subregional economic projects as well as technical support institutions must be strengthened.
We also believe that our economic partners of the North should endeavour to allow our products greater access to their markets and to improve the impact of measures already taken in this direction.
Most African countries are obliged to devote a large part of their meagre export, earnings to the Importing of foodstuffs. Guinea Bissau is no exception and food self sufficiency can be attained only if our small economies turn to productive activities such as improved agricultural practices and better marketing, storage and preservation techniques.
The burdens of debt and debt servicing are urgent problems that, must be resolved, and appropriate measures must be found to solve them. This may seem to be a problem between debtor and creditor countries but the fact is that a solution depends to a large extent on the political will of the creditor countries.
We appreciate the initiatives already taken by some States in this regard, and we wish to express our gratitude for their efforts. Unfortunately, however, we note that the results of these efforts have been insufficient, bringing economic growth and development in the African countries to a standstil1.
Guinea-Bissau is striving to develop its human resources, for they are vital to economic growth for development. Thus, it is necessary to take into account the related social factors, such as health, education, housing and so on. Along these lines, we urge our partners of the developed world to come to our assistance, with a view to enhancing and developing our human resources.
Our country is striving to provide its population with good education, adequate health care, literacy training and education for all children of school age. We are counting on international assistance to help us attain these goals, for all such measures also aim at providing greater opportunities for the entire population, above all, women, in education and training in order to improve their economic and social status. In so doing, we should like to assure the international community that we are aware of our responsibility as the primary beneficiary of our own social and economic development. None the less, we wish to make an appeal for greater understanding and sensitivity to our cause in mutually advantageous cooperation with our partners.
At this very moment, our National Assembly is in the process of adopting, in a climate of sincere and open dialogue, certain laws which formalize the process towards a multiparty system and the establishment of a pluralist democracy based on human rights and fundamental freedoms. As we see it, democracy means the participation of the people in decision-making concerning the future and sovereignty of the nation. We believe that the democratic pluralism to which we aspire will strengthen our national unity and benefit our country greatly by mobilizing all sectors for development, peace and security.
The Government of Guinea-Bissau and its people deplore the recent events in Haiti. The government of President Jean-Bertrand Aristide, elected democratically by direct universal vote and, what is more, in an election held under the auspices of the United Nations, was overthrown by a handful of the military with a thirst for power. Guinea-Bissau vigorously condemns that deplorable act, which is anti-democratic and anti-constitutional, and calls for the immediate restoration of the legal government of Haiti.

Following the release of the historic leader of the African National Congress, Mr. Nelson Mandela, the government of Frederick de Klerk has taken steps towards the elimination of apartheid. Nevertheless, we see that the system continues to exist in flagrant violation of human rights. We welcome the attitude of Mr. Nelson Mandela and that of President Frederick de Klerk and encourage then in all their efforts to eradicate the shameful system of apartheid. We urge the De Klerk government to eliminate apartheid and establish a more just, democratic and multiracial society. Guinea-Bissau believes that the universal principle of one person, one vote, must be applied in the elections in South Africa. In other words, the right to direct universal suffrage must be granted to all South Africans.
Guinea-Bissau is also deeply concerned about the Israeli-Arab conflict, which has now lasted 43 years. My country encourages all initiatives that might be taken with a view to settling that conflict. In fact, since the Gulf War, active diplomacy has been at work with a view to the organization of an international peace conference with the participation of all the parties to the conflict. That diplomacy has afforded new prospects for settlement of the problem.
The Middle East is a highly sensitive and unstable region. The cause of this instability is known to us all. With the steady deterioration of the situation in the occupied territories, the daily lot of the Palestinian people is one of bitterness and suffering. He are convinced that the withdrawal of Israel from the territories occupied since 1967 will lead to a just and lasting solution in compliance with the relevant Security Council resolutions - resolutions 242 (1967) and 338 (1973). Only in that way, we believe, will the right of the Palestinian people to a homeland be respected, together with the right of Israel to live in peace within secure and recognized borders.
One year ago, here in this Assembly, we were discussing a flagrant violation of international law and the use and abuse of force in violation of good sense and international norms of behaviour. At that time, Guinea-Bissau  condemned the invasion of Kuwait by Iraq. We are deeply gratified today at the complete restoration of the sovereignty and territorial integrity of Kuwait, a Member of the United Nations family and of the Organisation of the Islamic Conference. Now that the crisis is over and that the rule of law has been restored, we appeal to the two fraternal countries to work together to bind the wounds caused by that sad and unfortunate war.
That crisis has had negative consequences for my country. Guinea-Bissau, as members are aware, belongs to the category of least developed countries and depends greatly on foreign aid. Because of this situation, we have had to redouble our efforts to meet the basic needs of our social and economic development.
With regard to Western Sahara, we congratulate the Secretary-General of the United Nations on his tireless efforts to find a just and comprehensive solution to the problem. He encourage the Secretary-General and his co-workers to persevere in that direction. He also urge the parties to the conflict to work together to reach a peaceful, just and lasting solution to the problem. The Secretary-General can rely on the complete support and cooperation of my country and of my Government for the implementation of any decision taken in a spirit of harmony and dialogue for the maintenance of the peace and security of the Sahara.
The Government and people of Guinea-Bissau support the people of East Timor in its just liberation struggle for self-determination and independence. Or the basis of the mandate given him by the General Assembly of the United Nations, we commend and encourage the efforts made by the Secretary-General for many years to find a just political solution to the problem of East Timor. The people of Guinea-Bissau, which has historic and  cultural ties with the people of East Timor, have witnessed with profound sadness and anguish the domination of our brothers under the unjust occupation of the invader. We are convinced that these abuses, which are known to the international community, must not only be condemned but must also come to an end. 
We also urge the Republic of Korea and the Democratic People's Republic of Korea to continue on the path of dialogue towards the reunification of the Korean peninsula. For our part, we are encouraged by the progress achieved in the dialogue and negotiation now under way in Cambodia, which should soon be crowned with success. We congratulate the parties involved, and particularly His Royal Highness Prince Norodom Sihanouk, on his courage, self-sacrificing spirit and great wisdom in dealing with the Cambodian question. 
As for Yugoslavia, we urge the parties to the conflict to display good sense and wisdom, for the good of the Yugoslav population and for the defence of the Yugoslav homeland. We support the initiatives in this respect by Europeans and urge that they press forward with those initiatives.
The lack of significant progress on the question of Cyprus in spite of the unceasing, and commendable efforts by the Secretary-General, supported by the international community, is very regrettable. We believe that the withdrawal of all the foreign troops would facilitate understanding among the parties concerned. Respect for the independence and territorial integrity of nations and of States is a sacred principle for the Republic of Guinea-Bissau.
We welcomed and hailed the signing on 31 May 1991 of the Estoril agreement between the Government of Angola and UNITA. This act, which united all the citizens of that country, will certainly contribute to social progress and viable economic development. We are grateful to all those, near and far, who contributed effectively and positively to the signing of that agreement, in particular Portugal, the United States of America, the Soviet Union and the United Nations.
We are certain that our brothers in Mozambique also will find the most appropriate way to speed up the process now under way so that in the near future promising results can be achieved in the negotiations between the various parties for the establishment of peace and security in that country and in the region.
As for Liberia, we urge the parties to the conflict to redouble their efforts in order rapidly to find a viable and just solution to the dispute.
We welcome the measures taken and the efforts made by the Heads of State and Government of the Economic Community of West African States (ECOWAS) to resolve the Liberian question and thereby establish an atmosphere of peace, understanding and security in the subregion.
Guinea-Bissau is a country of peace and therefore its motto is fraternity, agreement and understanding among peoples and nations. That is why disarmament is a moral imperative for Guinea-Bissau and, we believe, for the international community at large, because it is the basis on which international peace, justice and security will be built.
We were pleased to learn of the recent disarmament initiatives taken by the two super-Powers. The Government of Guinea-Bissau congratulates these countries and their Governments on their courage and their determination to continue their efforts in this regard.
We are convinced that the considerable sums that will be released by arms reduction at the international level should be channelled towards development assistance, education and the struggle against disease, hunger and illiteracy.
My country hopes that the efforts by the African States to turn Africa into a denuclearised continent, as called for in the 1964 Cairo Declaration of the Organisation of African Unity (OAU), will be given the necessary support by the international community.
The current threat to the environment is a phenomenon which must be curbed without delay. The population explosion increases the poverty of the developing countries. The threat to the environment is a danger to the future of mankind. The countries of the Permanent Inter-State Committee on Drought Control in the Sahel. of which Guinea Bissau is a member, are faced with major natural disasters which jeopardise their socio-economic development. If the environment is to be protected, we must, speed up the development process in the poorest countries because, in our opinion, underdevelopment is a threat to the environment. We feel that protecting the environment also means improving the economic and social conditions of our peoples.
We in Guinea-Bissau hope that the new and supplementary financial resources should be substantially increased and then provided to the developing countries, and that the transfer of safe technologies should also be assured on preferential terms. Mutual recrimination will not solve our problems, because we are all in the same boat.
It is in this spirit that our delegations must participate together in the Conference on Environment and Development, which will take place in 1992 in Rio de Janeiro. We agree with those who believe that the primary task is to harmonize respect for and preservation of the environment with the rational dynamics of development. In our view, the first step in solving this problem of the environment must be to eradicate poverty, misery, hunger and unemployment.

